—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Orange County (Owen, J.), entered August 15, 1995, which, upon a jury verdict after a trial on the issue of damages only, is in favor of the plaintiff and against them in the principal sum of $650,000.
Ordered that the judgment is affirmed, with costs.
In this rear-end collision case in which negligence was conceded, we find that the plaintiff established that the accident was a proximate cause of his injuries (see, Deridarian v Felix Contr. Corp., 51 NY2d 308), and that the damages award was supported by credible evidence (see, Nicastro v Park, 113 AD2d 129, 133; Cohen v Hallmark Cards, 45 NY2d 493, 498-499).
The defendants’ remaining contentions are either unpreserved for our review or without merit. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.